Challenged on this appeal is an order entered by the Circuit Court of Dade County, Florida, suspending from the office of attorney at law for a period of five years Natalie Weinstein and Diana D. Coopersmith, formerly engaged in the practice of law with offices at Miami Beach, Florida, under the firm name of Weinstein  Coopersmith. The trial court entered the suspension order based on a motion of the State Attorney to disbar the appellants because of dishonest conduct, deceit, tempering with court records, and other acts of unprofessional conduct growing out of the handling by them of numerous divorce suits during the years 1939, 1940, and 1941. The files of these several divorce actions have been transmitted here and by the Court duly considered.
The appellants by answers and in their testimony denied that they misled, or deceived the court, or that they filed spurious, or forged pleadings, or reports, or made false representations to the Master of the Court while professionally engaged in handling the divorce suits described in the pleadings. As a defense *Page 290 
to the motion to disbar by answer they set out that pursuant to a recognized practice then obtaining and common in Maimi Beach, they reached an agreement with attorney Leon Stoller, whereby they (Weinstein  Coopersmith) requested their clients to procure their spouses to designate Stoller to represent them in their (Weinstein  Coopersmith) cases and to authorize him to appear, answer and sign stipulations for the expedition of and promotion of the progress of the several divorce suits. Stoller likewise had a reciprocal agreement with Weinstein 
Coopersmith applicable to divorce suits, where he appeared as attorney for the plaintiff.
The appellants represent that at all times they acted in good faith, intended no wrong, observed no impropriety in conducting the divorce litigation by them handled, but they simply followed a practice then established and prevailing in Dade County for the professional handling of such litigation.
The record discloses one of the appellants was a graduate of the Florida State College for Women and subsequently obtained a degree and diploma from the Law School of the University of Florida, and by the presentation of the diploma, the State Board of Law Examiners, as a matter of law, issued to her a certificate to practice law in the several courts of Florida. The other appellant is shown to be a High School graduate and likewise graduated from a reputable law school, after five years of study, and by an examination held by the State Board of Law Examiners, a certificate to practice in the several courts of Florida was granted to her. The qualifications of the appellants, both pre-legal and subsequent legal training, *Page 291 
under usual conditions, should well qualify each of the appellants for the practice of the law.
It is generally recognized that the right or privilege to engage in the practice of the law is a matter of grace to be granted or withheld on the part of the sovereign power rather than a matter of right, and, while the courts and the public can or may excuse, tolerate or indulge an attorney for an inadequate knowledge of the law applicable to contested issues on controverted matters, simultaneously no excuse or justification can exist for defects or want of character on the part of licensed attorneys.
The secretary of attorney Stoller for a period of six years testified that Stoller acted as defense counsel in divorce suits brought by Weinstein  Coopersmith, and Miss Coopersmith did the same for Stoller in suits brought by him; that Stoller gave form letters to his clients requesting the appointment of Weinstein  Coopersmith as counsel for defendants; that Stoller's name was used as defense counsel in suits brought by Weinstein  Coopersmith; that she (Stoller's secretary) brought to the attention of Stoller authorization letters reaching his office and a formal answer would be filed; then a stipulation signed by counsel would be filed in the cause to the effect that the giving of notice as to the place and time of the master's hearing, the proceedings before the master, the notice of filing of the Master's report, as well as findings and the application for a final hearing and the entry of a final decree would be waived. These stipulations appearing in the record would have the signatures of Weinstein  Coopersmith, attorneys for plaintiff, and Leon Stoller, attorney for defendant, or Leon Stoller, attorney for *Page 292 
plaintiff, and Weinstein  Coopersmith, attorneys for defendant.
Pursuant to the aforesaid agreement existing between Weinstein  Coopersmith and Leon Stoller it would be possible to obtain a divorce decree in a period of time not authorized by the chancery practice, i. e.: In the case of Gottehrer v. Gottehrer a sworn bill of complaint signed by Freda Edelstein Gottehrer and notarized by Natalie M. Weinstein was filed on March 14, 1941. On March 19, 1941, a stipulation was filed in the cause signed by Weinstein  Coopersmith, attorneys for plaintiff, and Leon Stoller, attorney for defendant. On March 19, 1941, Leon Stoller filed an answer for the defendant bearing Sidney Gottehrer's signature. On March 19, 1941, Weinstein  Coopersmith filed a motion for an order of reference, which granted under date of March 14, 1941. On March 21, 1941, testimony was taken before James Halley Ruby, special master, and was filed on the same date. The evidence taken consisted of four pages, two of which contained the testimony of the plaintiff and the remaining two pages contained testimony to the effect that plaintiff had resided in Florida for a period of ninety days or more. On March 21, 1941, Weinstein  Coopersmith filed a motion for a final decree, and on March 28, 1941, a final decree of divorce was signed by Worth W. Trammell, circuit judge. It is shown that a final decree of divorce was obtained in fourteen days.
The proceedings in the Gottehrer suit are typical of the many divorce suits where the files in the lower court have been certified to this court. The procedure here outlined has by this Court been disapproved. See Rice v. Rice, 148 Fla. 620,4 So.2d 850. *Page 293 
Counsel for appellants in their brief condemned the procedure in language viz: "We make no pretense at justifying this practice. It is to be condemned vigorously." We are unable to find in the record testimony offered by the State sufficient to sustain the charge of forgery against Weinstein  Coopersmith. We do not understand that an order of disbarment or suspension would preclude a prosecution by the State of Florida for the violation of any of the criminal laws of Florida, inclusive of the crime of forgery.
It has been the established law of Florida for seventy-five years, or more, that a divorce proceeding consists of three parties: (a) the plaintiff; (b) the defendant; and (c) the State of Florida. While the State of Florida has not by statute established a public officer charged with the duty to defend divorce suits like many States of the Union, the court, entertaining jurisdiction of the divorce suit, by law is charged with the solemn duty and obligation to protect the public and incidentally those persons not before the court. The State is not only interested in divorce but marriages, helpless offspring, property rights, and such other interests as may affect the public safety and general welfare. See Underwood v. Underwood, 12 Fla. 434; Hancock v. Hancock, 55 Fla. 680,45 So. 1020; Gallemore v. Gallemore, 94 Fla. 516, 114 So. 371; Potter v. Potter, 101 Fla. 1199, 133 So. 94; Kennedy v. Kennedy,101 Fla. 239, 134 So. 201; Allen v. Allen, 111 Fla. 733,150 So. 237; Frohock v. Frohock, 117 Fla. 603, 158 So. 106; Schouler on Marriage, Divorce, Separation, etc., Vol. 2 (6th Ed.) par. 1478 and 1519, pages 1732 and 1759. The appellants as officers of the court, were by the law charged with the solemn duty and responsibility of *Page 294 
assisting the court in administering the law. In the discharge of these responsibilities the record discloses that they signally failed.
The appellants, as young attorneys, in a measure may be justified in concluding that the law applicable to divorces should, in the light of modern legislative trends, be interpreted with great liberality in authorizing the issuance of a decree of divorce. The enactment of Chapter 16010, Acts of 1933, and Chapter 16975, Acts of 1935, Laws of Florida, whereby the residential requirements in Florida by a plaintiff prior to filing suit for divorce was reduced from two years to one year and thence to ninety days, is cited to sustain the alleged liberalized view. It is possible that the enactment of these measures influenced the professional conduct now before the court. The two years residential requirements prior to filing a divorce suit in the courts of Florida obtained for a period of eighty years and was altered by the enactment of Chapter 16010, Acts of 1933. Chapter 16010 and 16975, supra, reduced the residential period in Florida prior to filing a divorce suit, but otherwise did not change, alter or amend the law of Florida applicable to divorce.
Divorce proceedings in Florida are regulated by statute. Attorneys, when drafting a bill of complaint in a divorce suit, are required to allege every fact clearly, accurately, and definitely so as to contain or charge the essential elements of any of the nine grounds for divorce recognized by the laws of Florida. If essential facts are omitted, or if from facts stated it appears that the plaintiff is not entitled to the relief sought, then there is no standing in a court of equity. See Moseley v. Taylor, 68 Fla. 294, *Page 295 67 So. 95; Chisholm v. Chisholm, 98 Fla. 1196, 125 So. 694; Kellogg v. Kellogg, 93 Fla. 261, 111 So. 637. Personal or constructive service on the defendant should be obtained in the manner and form prescribed by law, and a decree pro confesso entered on a rule day against the defendant by the Clerk because of the defendant's failure to appear or to answer or plead to the bill of complaint. If the bill of complaint alleges the essentials of a statutory ground of divorce, and the court has acquired jurisdiction of the parties, then a motion for an order of reference can or may be granted, or the testimony may be heard by the chancellor. Stipulations signed and filed in a divorce suit by counsel for the parties are not binding on the court. The law charges the chancellor with the duty of protecting the State of Florida, the third party to every divorce action. The appellants, as officers of the court, by law are required to assist the court in administering the law.
Counsel for appellants in their brief and during oral argument at the bar of this Court condemned the reprehensible and unethical conduct of the appellants as disclosed by the record. They point out that the five year suspension period here under review will deprive their clients of the right to earn a livelihood and is tantamount to permanent disbarment. We think there is merit to this contention. If the appellants continue to disregard the ethics and traditions of the profession and ignore the law and their duty and obligation to the court, it is possible that the order of suspension should be altered so as to enter an order of permanent disbarment. The Samuel Rubin disbarment case was recently considered by this Court and we sustained a two year suspension *Page 296 
order. The order of suspension should be affirmed but the period of suspension reduced. I concur in the opinion and judgment prepared in this case by Mr. Justice BUFORD.